DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
New corrected drawings in compliance with 37 CFR 1.84(h) (3) are required in this application because “hatching must be used to indicate section portions of an object...”, for example in Figures 2A and 10A to distinguish between metal and elastomeric components, see MPEP 608.02 . Applicant is advised that the U.S. Patent and Trademark Office no longer prepares new drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  claim 9, line 9, “gea” should be - -gear - -, and in claim 11, line 3, “port)” should be - -port - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, recites in the last line “a gradually decreasing diameter” which is unclear as to how this area indicated as 326 in Fig. 3A,3B, is a diameter. 
Should diameter, be - -radius, chord or surface, or area - -?
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Hotta et al. (US 9458939). Herein after referred to as Hotta.
Regarding claim 1, Hotta disclose a valve (fig. 1), comprising: 
a housing (12-14), the housing having a housing cavity and at least two housing openings (the upper opening within 13, the lower opening within 12), and the at least two housing openings communicating with the housing cavity; 
a valve body (2), the valve body being rotatably provided in the housing cavity of the housing, wherein the valve body comprises a valve body top portion (at 2c), a valve body bottom portion (at 2d) and a valve body sidewall (2,2a), the valve body top portion is connected to a rotating shaft (3), the valve body sidewall is connected between the valve body top portion and the valve body bottom portion, the valve body sidewall extends circumferentially around an axis (the axis shown through shafts 3,4) of the rotating shaft, and the valve body is configured to be capable of opening or closing (col. 3,lns 31-33) at least one of the at least two housing openings by means of the valve body sidewall as the valve body rotates around the rotating shaft; and 
a seal (2b), the seal being provided on the valve body sidewall, and the seal being configured to match with the housing such that the valve body sidewall is capable of sealing and closing the at least one of the at least two housing openings; wherein the valve body sidewall comprises an upper valve body sidewall (the part of 2a near numeral 14a) and a lower valve body sidewall (the part of 2a near numeral 2b) which are connected to each other, the upper valve body sidewall is connected to the valve body top portion, and the lower valve body sidewall is connected to the valve body bottom portion (as shown in figure 1 the portions are connected in this manner); and 

    PNG
    media_image1.png
    1284
    860
    media_image1.png
    Greyscale


a top (at 5) of the housing sidewall forms a mounting port (the opening  in 5) communicating with the housing cavity , and the valve body is mounted in the housing cavity via the mounting port (the opening in 5); wherein the housing sidewall comprises an upper housing sidewall (the upper half of 12/13) and a lower housing sidewall (the lower half of 12/13), the upper housing sidewall is provided above the lower housing sidewall, the housing sidewall is configured to have complementary shape with the valve body sidewall, and the seal (2b, as shown in dotted line representation) is configured to be capable of abutting against the housing sidewall.  
Regarding claim 3, Hotta disclose the valve further comprises at least two fluid pipelines (the openings within each of the flanges (indicated by 1a in fig. 1) at both ends), the at least two fluid pipelines being provided, corresponding to the housing openings, outside the housing, and being integrally formed with the housing.  
Regarding claim 4, Hotta disclose the housing bottom portion is provided with a support shaft (4) extending towards the housing cavity, the valve body bottom portion is provided with a shaft hole (the opening within 6) for receiving the support shaft, and the support shaft and the rotating shaft (3) are coaxially arranged.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta ‘939 in view of Tsai (US 20090309056).
 	 Regarding claim 5, Hotta disclose a seal (2b) is integrally formed on the valve body sidewall, in that it is installed in the groove (col. 4,lns. 6-8).  
 	Hotta is silent to using an injection molding process.
 	Tsai teaches the use of an injection molding process (para.002,0027) used with a seal (43,Fig. 5) in a rotating valve (4).
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an injection molding process as taught by Tsai on the device of Hotta in order to ensure the seal does not fall off the sealing groove (Tsai, para.0027). “[E]ven though product-by-process claims are limited 
Regarding claim 6, Hotta disclose the seal is an annular seal (2b, see fig. 1), which is shaped and dimensioned to be capable of enclosing the housing opening and abutting against the housing sidewall (see fig.1, in dotted line representation) surrounding the housing opening when the valve body sidewall closes the housing opening.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta ‘939 in view of Pausch (US 5186433).
Regarding claim 7, Hotta disclose the outer surface of the lower valve body sidewall is a partial surface, and an inner surface of the lower housing sidewall is a surface, although is silent to having the outer surface of the lower valve body sidewall is a partial spherical surface, and an inner surface of the lower housing sidewall is a hemispherical surface.  
Pausch teaches the use of spherical surfaces (at 25 and 31, col. 2, lns. 28-36) to seal a pivoting valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute spherical surfaces as taught by 

Regarding claim 8, Hotta disclose the valve body sidewall and the housing sidewall have uniform thickness, as shown in Fig. 1.  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta ‘939 in view of Tsuji (US 20200109787).
Hotta discloses all of the features of the claimed invention including, an actuator mechanism 11 with a drive shaft 10, however regarding claim 9 is silent to having the gearing transmission assembly “comprising: a worm, the worm being configured to be connected to a driving shaft; a first gear, the first gear having an upper gear and a lower gear which are capable of rotating synchronously, the number of teeth of the lower gear being less than that of the upper gear, 18 QB\68040894.1PATENT Docket No. 480805.00926 (68739-US-A) and the upper gear engaging with the worm; and a second gear, the number of teeth of the second gear being greater than that of the lower gear, and the second gear engaging with the lower gear of the first gear; 
Tsuji teaches the use of a worm (712, see Fig. 18), the worm being configured to be connected to a driving shaft; a first gear (721), the first gear having an upper gear and a lower gear (see also fig. 15) which are capable of rotating synchronously, the number of teeth of the lower gear being less than that of the upper gear, 18 QB\68040894.1PATENT Docket No. 480805.00926 (68739-US-A) and the upper gear engaging with the worm (as shown in Fig. 18); and a second gear (72,722), the number of teeth of the second gear (722) being greater than that of the lower gear, and the second gear engaging with the lower gear of the first gear; wherein the second gear is connected to the rotating shaft of the valve body to drive the rotating shaft to rotate.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the gearing transmission mechanism as taught by Tsuji for the actuating mechanism on the device of Hotta, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Furthermore, it would have been obvious to try such a gearing mechanism device, since one would have expected the mechanism to drive the valve to open and close. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.


Regarding claim 11, Tsuji discloses a valve cover (80), wherein the valve cover is on the mounting port of the housing to close the mounting port, the box-shaped part is provided above the valve cover, and the rotating shaft of the valve body passes through the valve cover to extend into the box-shaped part, as shown in Figure 3, although is silent to having the valve cover being welded on the mounting port.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a welded connection rather than a bolted connection joint on the device of Hotta, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Furthermore, it would have been obvious to try a welded connection, since one would have expected the welded joint to seal and protect the gearing mechanism within the box from contaminants. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within 
Regarding claim 12, Tsuji discloses a bottom of the box-shaped part or the valve cover is provided with two stop walls (631, see Fig. 6, para.099) which are capable of coming into contact with the top (332,342, see Fig. 6 and 23) of the valve body, and the valve body top portion of the valve body rotates between the two stop walls.

The following rejections are given in an alternative manner, should the above rejections not be persuasive relative to the welding limitations in claim 11.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta ‘939 in view of Tsuji (US 20200109787) and further in view of Keller (US 6276664).
Regarding claim 11, In the combination of Hotta and Tsuji, Tsuji discloses a valve cover (80), wherein the valve cover is on the mounting port of the housing to close the mounting port, the box-shaped part is provided above the valve cover, and the rotating shaft of the valve body passes through the valve cover to extend into the box-shaped part, as shown in Figure 3, although is silent to having the valve cover being welded on the mounting port.
Keller teaches the use of a cover 70 which may be attached by any suitable expedient, for example by using a weldment (Col. 4, lns. 28-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a welded connection as taught by Keller for the bolted connection joint on the device of Hotta, in the combined device 
Regarding claim 12, Tsuji discloses a bottom of the box-shaped part or the valve cover is provided with two stop walls (631, see Fig. 6, para.099) which are capable of coming into contact with the top (332,342, see Fig. 6 and 23) of the valve body, and the valve body top portion of the valve body rotates between the two stop walls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753